FORUM ETF TRUST Three Canal Plaza, Suite 600 Portland, Maine 04101 March 21, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Forum ETF Trust Initial Registration Statement on Form N-1A Ladies and Gentlemen: Transmitted herewith for filing on behalf of Forum ETF Trust (the "Trust"), pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended (the “1940 Act”), is the Trust’s initial Registration Statement on Form N-1A, including the exhibits thereto. Prior to this filing, the Trust transmitted for filing with the Securities and Exchange Commission under the 1940 Act the Trust’s Notification of Registration on Form N-8A. Please do not hesitate to call me at (207) 347-2076 if you have any questions relating to this filing. Sincerely, /s/ Christopher A. Madden Christopher A. Madden Vice President and Secretary Enclosures
